            CASE 0:18-cv-01776-JRT-HB Doc. 523 Filed 10/26/20 Page 1 of 3


                                                                 Shana Scarlett
                                                                 HAGENS BERMAN SOBOL SHAPIRO LLP
                                                                 715 HEARST AVENUE, SUITE 202
                                                                 BERKELEY, CA 94710
                                                                 www.hbsslaw.com
                                                                 Direct (510) 725-3032
                                                                 shanas@hbsslaw.com



                                         October 26, 2020


Via CM-ECF

Hon. John R. Tunheim
Chief Judge
United States District Court
District of Minnesota
300 South Fourth Street
Minneapolis, MN 55415

                 RE:   In re Pork Antitrust Litigation, Civ. No. 18-cv-1776 (JRT/HB)
                       Leave to File Limited Motion for Reconsideration

Your Honor:

        By Order dated October 20, 2020, this Court granted Defendant Indiana Packers
Corporation’s individual motion to dismiss with prejudice while upholding, in substantial
part, claims asserted against all other Defendants. See ECF No. 520 (“Order”). Pursuant
to Local Rule 7.1(j), the Consumer Indirect Purchaser Plaintiffs (“IPPs”) respectfully
request leave to file a limited motion to reconsider as to Indiana Packers.

       The Court’s Order addressed only the per se conspiracy claims asserted against
Indiana Packers. Finding no “specific allegations” that Indiana Packers reduced output,
the Court concluded that Plaintiffs had not sufficiently alleged Indiana Packers’s
participation in a horizontal agreement to constrict supply. See Order at 14, 86. In so
holding, the Court did not address IPPs’ independent rule of reason claim, which was
separately pleaded and briefed by the parties, Indiana Packers included.1

   The gravamen of IPPs’ rule of reason claim is that Defendants’ agreement to
exchange detailed production, supply and pricing information through Agri Stats is itself


    1See IPPs’ Second Amended Consolidated Class Action Complaint (“SAC”), ¶¶ 271-284
(ECF No. 392); Defs.’ Joint Mot. to Dismiss Federal Claims at 41-52 (ECF No. 439); Indiana
Packers’ Mot. to Dismiss at 7(ECF No. 446); Pls.’ Opp’n to Defs.’ Joint Mot. to Dismiss Federal
Claims at 44-62 (ECF No. 476); Pls.’ Omnibus Opp’n to Indiv. Mots. to Dismiss at 31-37 (ECF
No. 479); Defs.’ Reply on Mot. to Dismiss Federal Claims at 20-28 (ECF No. 481); Indiana
Packers’ Reply on Mot. to Dismiss at 4-6 (ECF No. 486).



    SEATTLE BOSTON CHICAGO LOS ANGELES NEW YORK PHOENIX SAN DIEGO SAN FRANCISCO WASHINGTON, D.C.


010736-11 1081306v1
            CASE 0:18-cv-01776-JRT-HB Doc. 523 Filed 10/26/20 Page 2 of 3


Hon. John R. Tunheim
October 26, 2020
Page 2

anticompetitive and unlawful under a rule-of-reason analysis. As this Court recognized in
its previous order, rule of reason and per se claims related to information sharing are
distinct. See ECF No. 361 at 18 n.7. The Supreme Court has long recognized that
information exchange agreements are independently actionable under the Sherman Act,
and the exchange of Agri Stats reports in other industries has been found sufficient to
support such a claim. See ECF No. 476 at 44-45 (collecting cases); see also Mem. Opinion &
Order, Olean Wholesale Grocery Cooperative, Inc. v. Agri Stats, Inc., et al., 19-cv-8318 (N.D.
Ill. Oct. 19, 2020), ECF No. 173 (“Olean Order”) (upholding claim that exchange of Agri Stats
reports among turkey wholesalers violated Sherman Act under rule of reason).

        The Court’s rationale for dismissing the per se claims against Indiana Packers also
does not extend to IPPs’ rule of reason claim. The Court considered output reductions
essential to inferring participation in an agreement to reduce supply. IPPs’ rule of reason
claim, by contrast, is predicated on a separate agreement to exchange information, and
there is no dispute that Indiana Packers participated in that agreement. See ECF No. 479
at 36. Indeed, IPPs provided specific allegations regarding the executives at Indiana
Packers who supervised the transmission of data to and from Agri Stats. See SAC, ¶ 174.
Moreover, even if Indiana Packers increased output during the class period, its
participation in the information exchange could generate anticompetitive effects,
including higher prices. See Olean Order at 17 (“[T]hat [wholesaler’s] outputs may
actually have increased over the Class Period does not mean that it did not also benefit
from the information exchange” and “raise its prices in lockstep with its competitors.”)

       Reconsideration is appropriate where, as here, a distinct claim has not been
specifically addressed—understandably in this case given the volume of briefing before
the Court. See Fed. R. Civ. P. 60(a) (courts may reconsider orders that reflect “oversight
or omission”). Reconsideration also would clarify the record. Most notably, while the
Court dismissed IPPs’ rule of reason claim as to Indiana Packers, it denied all other
Defendants’ motions to dismiss the same claim, again sub silentio. To the extent the
Court perceives a unique infirmity in the rule of reason claim against Indiana Packers,
having that specified would assist the parties in focusing their discovery efforts.

       IPPs are mindful that these issues already have been briefed. See supra n.1. In the
interests of judicial economy, IPPs thus request only leave to file a formal motion under
Rule 60(a) and, unless the Court believes further briefing would be of assistance, IPPs are
prepared to submit on the briefs already before the Court. As addressed in this letter,
IPPs’ motion would be limited to the dismissal of their rule of reason claim as to Indiana
Packers. IPPs are not requesting that the Court reconsider any other aspect of the Order.




010736-11/1365044 V1
            CASE 0:18-cv-01776-JRT-HB Doc. 523 Filed 10/26/20 Page 3 of 3


Hon. John R. Tunheim
October 26, 2020
Page 3

                                      HAGENS BERMAN SOBOL SHAPIRO LLP

                                      By: Shana E. Scarlett
                                          SHANA E. SCARLETT

                                      Rio S. Pierce
                                      715 Hearst Avenue, Suite 202
                                      Berkeley, CA 94710
                                      Telephone: (510) 725-3000
                                      Facsimile: (510) 725-3001
                                      shanas@hbsslaw.com
                                      riop@hbsslaw.com

                                      Steve W. Berman
                                      Breanna Van Engelen
                                      HAGENS BERMAN SOBOL SHAPIRO LLP
                                      1301 2nd Avenue, Suite 2000
                                      Seattle, WA 98101
                                      Telephone: (206) 623-7292
                                      Facsimile: (206) 623-0594
                                      steve@hbsslaw.com
                                      breannav@hbsslaw.com

                                      Daniel E. Gustafson (#202241)
                                      Daniel C. Hedlund (#258337)
                                      Michelle J. Looby (#388166)
                                      Britany N. Resch (#0397656)
                                      GUSTAFSON GLUEK PLLC
                                      120 South 6th Street, Suite 2600
                                      Minneapolis, MN 55402
                                      Telephone: (612) 333-8844
                                      Facsimile: (612) 339-6622
                                      dgustafson@gustafsongluek.com
                                      dhedlund@gustafsongluek.com
                                      mlooby@gustafsongluek.com
                                      bresch@gustafsongluek.com

                                      Co-Lead Counsel for Consumer Indirect
                                      Purchaser Plaintiffs




010736-11/1365044 V1
